Citation Nr: 0000415	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  96-46 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Father 


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
December 1995.  

This appeal arises from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for a 
heart disability.  


FINDING OF FACT

The veteran has not submitted medical evidence which includes 
a current diagnosis of a heart disability.  


CONCLUSION OF LAW

The veteran's claim for service connection for heart 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: The Court has held that establishing service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

Alternatively, either or both of the second and third Caluza 
elements can be satisfied, under 38 C.F.R. § 3.303(b), by the 
submission of (a) evidence that a condition was "noted" 
during service or during an applicable presumption period; 
(b) evidence showing postservice continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997).  

Laws and Regulations  To establish service connection for a 
claimed disability, the facts as shown by evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular-
renal disease, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (1999).  

Factual Background.  In October 1975 the veteran was examined 
prior to his entrance into the service.  The heart was noted 
to be normal.  The first findings in service related to any 
heart abnormality are a notation on a June 1993 
electrocardiogram (EKG).  The EKG was noted to be borderline.  
A subsequent examination in July 1992 noted that the heart 
was normal.  

January 1995 service medical records include complaints of 
chest pain.  The veteran reported that he had been having 
chest pain since 1994.  The last episode was in March 1995.  
It was noted that the veteran had to exercise for 20 minutes 
to get the pain.  In was in the left chest and radiated 
across the chest.  He had shortness of breath, diaphoresis 
and nausea.  The impression was that coronary artery disease 
was suspected.  Further testing was recommended.  

A July 1995 Graded Exercise Summary Report was noted to be 
positive.  An EKG was noted to be abnormal.  

The veteran's August 1995 examination in preparation for his 
retirement again noted that the heart was normal.  On his 
Report of Medical History the veteran indicated that he did 
not know if he had heart trouble.  A November 1995 Dental 
Patient Medical History included a notation that the veteran 
had been under the care of a doctor to check out chest pains.  
It had been found that he did not have a heart problem.  

The veteran filed a claim for service connection for a heart 
condition in January 1996.  

A VA general examination was performed in March 1996.  The 
following medical history was recorded.  The veteran was 
evaluated for an episode of chest pain in April 1995.  He 
underwent an EKG, exercise tolerance test and some form of 
nuclear medicine scan.  There was no coronary artery disease 
found and the veteran was released to full duty without 
medications or further follow up.  The actual diagnosis of 
the episode of pain was not specifically diagnosed, but there 
had been no recurrence.  The diagnosis was status post 
episode of chest pain-Please note: There had been no 
recurrence and there was no apparent coronary artery disease 
present on the cardiac work-up for this resolved episode of 
chest pain.  Chest X-rays were normal.  An EKG was abnormal.  

In May 1996 the RO denied the claim for a heart condition.  
The veteran submitted a notice of disagreement with that 
decision in July 1996.  The RO issued the veteran a statement 
of the case in September 1996.  The veteran submitted an 
Appeal to the Board of Veterans' Appeals (Board) in October 
1996.  He requested a hearing before a Member of the Board at 
the local VA office.  

In January 1997 the veteran appeared at a hearing before a 
Hearing Officer at the RO.  He asserted that the VA 
examination had been inadequate.  (T-1)  The veteran 
indicated that he continued to have symptoms.  He got tired 
when he was helping his father mow the lawn or shovel snow.  
(T-2).  He stated that he had been told that he needed 
further testing to check if he had heart disease.  (T-7).  

The veteran was afforded a hearing before the undersigned 
Member of the Board in April 1997.  The veteran and his 
father offered testimony.  The veteran stated that he had 
gone to sick call in January 1995.  While participating in 
physical training he had begun to have chest pain.  It 
radiated down his arms (TB-3).  He indicated that he had been 
given nitroglycerin and aspirin.  (TB-6).  The veteran had 
not had any private treatment since he left the service.  He 
was looking for jobs and was afraid of the consequences.  
(TB-9).  The veteran's father testified that his son was 
unable to help him do things around the house because he 
became short of breath.  (TB-11).  

The Board remanded the veteran's claim in July 1997.  The 
remand ordered that the RO obtain any records of treatment 
for heart disability since March 1996 and schedule the 
veteran for a VA examination by a cardiologist.  

In August 1997 the RO sent the veteran a letter asking if he 
had received any treatment since March 1996.  In October 1997 
the veteran submitted VA Form 21-4142 (JF) on which he stated 
that the only time he had been looked at for a heart 
condition was the VA examination in March 1996.  

A VA examination of the heart was conducted in November 1997.  
A history of left sided chest pain for the last five to eight 
years was recorded.  The chest pain usually started out as 
sharp.  It then became dull.  It lasted for 30 seconds to two 
to three minutes.  It did not radiate to his forearm, hand, 
jaw or between the shoulders.  It was accompanied by sweating 
and feeling warm.  It was sometimes associated with 
lightheadedness and numbness in the left shoulder.  The pain 
was mostly localized in the precordial and supramammary 
region on the left side.  He had one episode of chest pain 
per week.  Occasionally he felt a little short winded with 
the chest pain.  There was no history of exertional dyspnea 
or paroxysmal nocturnal dyspnea.  

Examination revealed that both heart sounds were normal.  No 
gallops or murmurs were noted.  Chest wall examination 
revealed minimal tenderness in the left supramammary region.  
An EKG showed sinus rhythm and nonspecific myocardial 
changes.  An echocardiogram revealed a normal sized left 
ventricle, normal ejection fraction of over 60%, no evidence 
of any organic valve disease and a slightly dilated aortic 
root.  There was some question of mild, +1 aortic 
regurgitation on the echocardiogram when it was repeated 
again by Dr. Weis, but it could not be confirmed.  The 
provisional diagnosis was atypical chest pain, not suggestive 
of ischemic heart disease, probably musculoskeletal in 
origin.  It was recommended that the veteran be scheduled for 
a Persantine thallium test.  In addition, a blood work up was 
planned.  

A Spect Dual Isotope Myocardial Perfusion Study was performed 
in December 1997.  The impression was that Thallium/Sestamibi 
myocardial perfusion study was performed without evidence of 
abnormality.  Blood work testing was also completed.  An 
addendum, dated in December 1997, prepared by the VA 
physician who had examined the veteran the previous month, 
was added to the claims folder after testing was completed.  
It reads as follows:

This patient was previously evaluated for 
atypical chest pain not suggestive of 
ischemic heart disease.  Additional 
studies have been obtained.  Thallium 
myocardial perfusion study revealed no 
abnormality suggestive of ischemic heart 
disease.  Lipid profile showed a 
cholesterol of 210 milligrams percent, 
triglycerides 114, HDL 48, cholesterol 
HDL ratio of 4.4, LDL cholesterol 144.  

The examiner also  noted the results of Metabolic chemistry 
profile and CBC.  The conclusion was: chest pain, atypical, 
probably musculoskeletal in origin.  No evidence of ischemic 
heart disease.  

The veteran' representative presented a Brief in Support of 
his claim in December 1999.  The representative asserted that 
the testing recommended by the examiner in November 1997 had 
not been completed.  Specifically, he asserted that a 
Persantine thallium test and blood work had not been 
completed.  He contends that no review and addendum were 
added to the claims folder after testing was completed.  He 
argues that the veteran has presented a well grounded claim.  
In essence the representative contends that since the Board 
remanded the veteran's claim it is therefore well grounded.  
He asserts that the abnormal EKG readings are a current 
diagnosis of a heart disability.  He contends that the 
impression noted in service of "suspect patient has coronary 
artery disease" is sufficient to provide not only evidence 
of a heart disability in service, but a nexus between the 
current diagnosis and the symptoms in service.  

Analysis.  As a preliminary matter the Board first reviewed 
the claims folder to determine if the RO had complied with 
development ordered in the July 1997 remand.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Stegall v. West, 
11 Vet. App. 268 (1998) held that a remand by the Board 
confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  

The RO requested that the veteran respond with the name and 
date of any treatment for a heart disability received since 
March 1996.  The veteran responded that the only treatment 
was the VA examination of March 1996.  

The veteran was afforded a VA examination of the heart in 
November 1997.  The claims folder includes a report of the 
results of the additional testing ordered in the first 
examination report and an addendum which addressed the 
results.  The RO has complied with the terms of the remand.  

After carefully reviewing the claims folder the Board has 
determined that the veteran's claim for a heart disability is 
not well grounded.  The claims folder does not include a 
current diagnosis of a heart disability.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995),

The veteran's representative has asserted that the abnormal 
EKG and other test results are a current diagnosis of 
disability.  In 38 C.F.R. § 3.303(b) the regulations which 
define chronic disability draw a distinction between findings 
and a combination of manifestations sufficient to identify 
the disease entity.  It reads in part as follows: This rule 
does not mean that ... any abnormality of heart action or heart 
sounds ... in service will permit service connection of  (a)  
disease of the heart    first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." 

In this instance neither the veteran nor his representative 
is competent to attribute the veteran's chest pain to a heart 
disability.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494 
(1992).  In order to address the question of whether or not 
the findings in service represented a heart disability the 
Board ordered that the veteran be reexamined. The Board must 
support its medical conclusions on the basis of independent 
medical evidence in the record or through adequate quotation 
from recognized treatises; it may not rely on its own 
unsubstantiated medical judgment to reject expert medical 
evidence in the record, but may reject a claimant's medical 
evidence only on the basis of other such independent medical 
evidence.  See Thurber v. Brown, 5 Vet. App. 119, 122 (1993); 
Hatlestad v. Derwinski, 3 Vet. App. 213, 217 (1992) 
(Hatlestad II); Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  "If the medical evidence of record is insufficient, 
or, in the opinion of the Board, of doubtful weight or 
credibility, the Board is always free to supplement the 
record by seeking an advisory opinion [or] ordering a medical 
examination".  Colvin, supra; see Hatlestad II and Thurber, 
both supra; see also 38 U.S.C. § 7109 (West 1991); 38 C.F.R. 
§ 20.901(a), (d) (1999).  

The Board has supplemented the record and may not substitute 
its own judgment or that of the veteran for the medical 
evidence of record.  

The representative has also asserted that the claim is well 
grounded based only on the evidence in the service medical 
records.  This case does not present the same fact pattern as 
the Court interpreted as well grounded in Hampton v. Gober, 
10 Vet.App. 481, 482. (1997).  In Hampton the Court held that 
the veteran had presented a well-grounded claim for service 
connection for a knee condition when the evidence of record 
showed in-service treatment for knee problems, a diagnosis of 
a knee condition on his separation examination, and a claim 
filed one month following discharge, despite the fact that a 
medical examination performed one month after the claim was 
filed was silent as to a knee condition.  In this case the 
separation examination did not include a diagnosis of a heart 
disability.  

The representative has asserted that the Court held in Morton 
v. West, 12 Vet. App. 477 (1999) that when the Board remands 
a claim in order to assist the veteran that action implies 
that the claim is well grounded.  The Board disagrees.  In 
Morton which was issued by the Court two years after the 
Board remanded the veteran's claim, the Court merely 
reiterated the Federal Circuit holding in Epps v. Gober, 126 
Fd. 3rd1464, 1469 (Fed. Cir. 1997) that the establishment of 
a well grounded claim was a threshold requirement to trigger 
VA's duty to assist.  Any error on the part of the Board in 
remanding a claim that was not well grounded was to the 
benefit of the veteran.  A careful review of the remand 
demonstrates that the Board did not determine that the 
veteran's claim was well grounded at the time of the July 
1997 remand.  

In the absence of a current diagnosis of a heart disability 
the veteran's claim is not well grounded.  


ORDER

Service connection for a heart disability is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

